Citation Nr: 1123721	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-14 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the retroactive award of compensation benefits for the period from December 1, 2006 to August 1, 2007, in the amount of $2,912.00, was correctly calculated.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel
INTRODUCTION

The appellant served on active duty from November 1995 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA), which implemented a September 2009 Board decision, granting an increased disability evaluation for dysthymic disorder, from 30 percent to 50 percent disabling, effective from November 22, 2006.  In December 2009, the appellant submitted a notice of disagreement with this determination on the basis that the retroactive benefits awarded him had not been properly calculated.  He timely perfected his appeal in April 2010.

The appellant presented sworn testimony before the undersigned Veterans Law Judge in August 2010, during a Travel Board hearing.  A transcript of that proceeding has been associated with the appellant's VA claims file.


FINDING OF FACT

The compensation paid to the appellant for the period from December 1, 2006 to August 1, 2007, was correctly calculated based on the appellant's disability rating and marital status during this period.


CONCLUSION OF LAW

The appellant's retroactive disability compensation from December 1, 2006 to August 1, 2007, was correctly calculated and paid.  38 U.S.C.A. § 1114, 5111 (West 2002 & Supp. 2010); 38 C.F.R. § 3.31 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the calculation of a retroactive award, the decision rests on the interpretation of the law, and the VCAA is inapplicable.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

As the only issue before the Board is whether the retroactive amount of $2912.00 for the period of December 1, 2006 to August 1, 2007 is proper due to an increased rating from 30 to 50 percent for the service-connected dysthymic disorder, an audit is not necessary.  The calculations for this period are provided below.

II.  The Merits of the Claim

In a September 2009 rating decision, the appellant was granted a 50 percent disability rating for dysthymic disorder, effective November 22, 2006.  As a result, he was paid compensation in an amount reflecting the retroactive award of benefits.  The appellant contends that the RO erroneously calculated his retroactive compensation award, resulting in an underpayment to him.

The rate paid for VA compensation is authorized by statute.  See 38 U.S.C.A. § 1114 (West 2002).  The specific amounts payable for various time periods, discussed below, have been obtained from the tables contained in the VA ADJUDICATION PROCEDURE MANUAL, M21-1, Part I, Appendix B, which are issued in response to all legislative rate changes.  Payment of benefits is to commence the first day of the calendar month following the month in which the award became effective.  See 38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.  The appellant has not disputed these statutory rates or the commencement dates.

The RO identified the issue as whether the calculation of benefits in the amount of $2,912.00, for the period of December 1, 2006 to August 1, 2007, was correct.  Prior to the September 2009 increase of disability benefits (from 30 percent to 50 percent), the appellant was in receipt of benefits based on a single service-connected disability, rated as 30 percent disabling.  According to the appropriate calculation table, the appellant received $348.00 per month for this disability.  See 38 U.S.C.A. § 1114.  As of August 1, 2007, the appellant was awarded nonservice-connected pension (NSCP) benefits.  No formal election procedure by the appellant is necessary when determining whether the compensation benefit or the NSCP benefit is greater.  In this case, the appellant's NSCP benefit, effective August 1, 2007, was $910.00 per month.  Clearly, the NSCP benefit was higher, and thus this was the amount awarded to the appellant.  Following the September 2009 increase in disability benefits, the appellant's compensation rate for a single service-connected 50 percent disability was $712.00 per month.  However, as noted above, the $910.00 per month NSCP benefit, effective on August 1, 2007, is clearly higher.

In order to determine the amount of the appellant's retroactive payment, the amount of the benefit for a single 30 percent service-connected disability ($348.00 per month X 8 months = $2,784.00) is subtracted from the amount of the benefit for a single 50 percent service-connected disability ($712.00 per month X 8 months = $5,696.00).  Thus, the amount of retroactive benefits owed the appellant is $5,696.00 - $2,784.00 = $2,912.00.

The Board has carefully examined the appellant's annotated calculations, in conjunction with the awards on file, and concludes that the retroactive award for the period from December 1, 2006, to August 1, 2007, was correctly calculated.  The appellant's computational errors were based on his determination that he was owed payment retroactive benefits from November 2006 to November 2009.  As indicated above, the period on appeal is from December 1, 2006 to August 1, 2007.  Further, the appellant contends that, as of November 22, 2006, he was entitled to a 60 percent disability rating.  As explained to the appellant by the undersigned during his August 2010 Travel Board hearing, under 38 C.F.R. § 4.25, VA must use the combined ratings table to determine each veteran's combined disability rating.  Accordingly, the appellant is in receipt of a 50 percent disability rating and his contention is incorrect.  The appellant also claims that he is owed retroactive benefits on the basis that he is married and has one dependent.  As noted during his Travel Board hearing, the appellant was married in March 2009, and was single during the period in question.  He is not entitled to additional benefits for this period based on the fact that he was single from December 1, 2006 to August 1, 2007.
In sum, the appellant's retroactive award of compensation for the period from December 1, 2006 to August 1, 2007, was correctly calculated.  As the law is dispositive in this case, and the relevant facts are not in dispute, the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Hence, the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The retroactive award of compensation benefits for the period from December 1, 2006 to August 1, 2007, in the amount of $2,912.00, was correctly calculated; the appeal is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


